Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on July 20, 2021 is acknowledged and has been entered.  Claims 1-20 are pending.  
Claims 1-20 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL.


Terminal Disclaimer
The terminal disclaimer filed on July 20, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application 16734814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



New Grounds of Rejection necessitated by Amendment

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO2004051218; June 2004) in view of Quake et al. (8703652; April 2014) and Beck et al. (Clin Chem, 2009, 55:4, p. 730-738).

dividing the DNA into multiple aliquots, amplifying a subset of the target loci in parallel in individual reaction volumes to obtain amplified DNA, wherein each reaction volume comprises at least one aliquot of the DNA, and pooling the amplified DNA (p. 2, lines 24-33, to p. 3, lines 1-5, where the sample includes 1000x plex multiplex amplification  and where the samples are aliquoted; p 11, lines 13-25, where up to 1000 primers are used in multiplex, Example 7 and Example 8, where samples are aliquoted into singleplex assays and then pooled); 
performing sequencing to sequence the amplified target loci and determine whether the target loci comprises a cancer-associated mutation, wherein the target loci are single nucleotide variant (SNV) loci (p. 5, lines 5-20, where samples can be sequenced).  
With regard to claim 2, Andersen teaches a method of claim 1, wherein the biological sample is a blood, plasma, serum, or urine sample (p 11, lines 26-31, where the sample can be a variety of sources; Example 8, where the samples are from plasma samples and the nucleic acid is circulating nucleic acid).  
With regard to claim 11, Andersen teaches a method for amplifying and sequencing cell-free DNA, comprising: 
performing multiplex targeted amplification of at least 10 target loci from cell-free DNA isolated from a biological sample in one reaction volume (p. 2, lines 24-33, to p. 3, lines 1-5, where the sample includes 1000x plex multiplex amplification; Example 7 and Example 8, where samples are aliquoted into singleplex assays and then pooled); performing high-throughput sequencing to sequence the amplified target loci and determine whether the target loci comprises 
With regard to claim 12, Andersen teaches a method of claim 11, wherein the biological sample is a blood, plasma, serum, or urine sample (p 11, lines 26-31, where the sample can be a variety of sources; Example 8, where the samples are from plasma samples and the nucleic acid is circulating nucleic acid).  
With regard to claim 19, Andersen teaches a method of claim 11, wherein amplified DNAs from multiple samples are pooled together and sequenced in a single sequencing lane (?).  
Regarding claim 1, while Andersen teaches multiplex amplification of aliquots and pools, Andersen does not teach a step of preamplification. Regarding claim 11, while Andersen teaches multiplex amplification, Anderson does not teach performing barcoding PCR to introduce a barcode and a sequencing tag.
With regard to claim 1, Quake teaches a method comprising:
pre-amplifying at least 10 target loci from cell-free DNA isolated from a biological sample in one reaction volume to obtain pre-amplified DNA (col. 24, lines 34-49, where samples are pre-amplified in the sample with control of a computer program and col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21)). 
With regard to claim 3, Quake teaches a method of claim 1, wherein at least 20 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  

With regard to claim 5, Quake teaches a method of claim 1, wherein at least 100 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 6, Quake teaches a method of claim 1, wherein the amplified target loci are tagged with molecular barcodes (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 7, Quake teaches a method of claim 1, wherein the amplified target loci are tagged with up to 1024 molecular barcodes (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 8, Quake teaches a method of claim 1, wherein the amplified target loci are tagged with 1024-65536 molecular barcodes (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 9, Quake teaches a method of claim 1, wherein the method further comprises barcoding PCR to introduce a barcode and a sequencing tag (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  

With regard to claim 13, Quake teaches a method of claim 11, wherein at least 20 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 14, Quake teaches a method of claim 11, wherein at least 50 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 15, Quake teaches a method of claim 11, wherein at least 100 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 16, Quake teaches a method of claim 11, wherein the amplified target loci are tagged with molecular barcodes (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 17, Quake teaches a method of claim 11, wherein the amplified target loci are tagged with up to 1024 molecular barcodes (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 18, Quake teaches a method of claim 11, wherein the amplified target loci are tagged with 1024- 65536 molecular barcodes (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21). 

Regarding claim 1, while Quake teaches sequencing, Quake does not teach high throughput sequencing.
With regard to claim 1, Beck teaches performing high-throughput sequencing to sequence the amplified target loci and determine whether the target loci comprises a cancer-associated mutation, wherein the target loci are single nucleotide variant (SNV) loci (Abstract, methods section, where the samples were sequenced using 454 Life sciences technology; p. 731, col 1, where 454 Life Sciences technology is described as “massively parallel sequencing technology”).  
With regard to claim 10, Beck teaches a method of claim 1, wherein amplified DNAs from multiple samples are pooled together and sequenced in a single sequencing lane (Abstract, methods section, where the samples were sequenced using 454 Life sciences technology; p. 731, col 1, where 454 Life Sciences technology is described as “massively parallel sequencing technology”). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Andersen to include the method of preamplification as taught by Quake to arrive at the claimed invention with a reasonable expectation for success.  Andersen teaches a method of multiplex amplification wherein “Once amplified, the multiplex amplification product can be used in downstream analyses without further purification or manipulation” (p. 1, lines 13-14).  Further Quake teaches “some preamplification of the sample material may be required before analysis to increase signal levels, 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Andersen and Quake to include the high throughput sequencing as taught by Beck to arrive at the claimed invention with a reasonable expectation for success.  Beck teaches another format for sequencing and notes “Recently, analyses were reported for 556 clones of plasma DNA obtained from healthy individuals (29 ). The availability of massively parallel sequencing technologies, such as the 454 Life Sciences/Roche Diagnostics GS FLX systems, allows the generation of 100 megabases of sequence information in a single experiment. For the first time, we have applied this high-throughput sequencing technology to generate an unbiased profile of the circulating DNA in healthy individuals, a profile based on an unprecedented amount of sequence information” (p. 731, col. 1)  Beck goes on to conclude “result shows that mass sequencing of serum nucleic acids can provide a powerful diagnostic approach for detecting not only disease-related endogenous CNA profiles but also blood-borne infectious agents” (p. 735, col. 1-2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM